DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior arts cited in this office action:
Sanders et al. (US 20150348326 A1, hereinafter “Sanders”)
Mallinson et al. (US 20160187974 A1, hereinafter “Mallinson”)
Huseth et al. (US 20080112699 A1, hereinafter “Huseth”)

Response to Arguments
Applicant's arguments filed 09/19/2022 have been fully considered but they are not persuasive. 
Applicant Arguments/Remarks: applicant argues that Sanders discloses that “the location of the subject changes relative to the location of the physical camera.” Sanders, 723. However, Sanders does not disclose or suggest “determine a first position of a physical camera relative to the device in a physical environment,”.
Examiner’s Response: examiner disagrees with applicant assertion above the combine cited reference does not teach or suggest applicant invention as claimed especially “determine a first position of a physical camera relative to the device in a physical environment” Sanders teaches throughout the disclosure determining the location of the physical camera and performing tracking of the subject. The tracking of the subject can use a plurality of camera where triangulation (Sanders [0036], [0037],[0045], [0048]). Sanders further teaches a subject recording system that include a camera and a subject tracking device. The subject recording system includes position controls and sensors that detect and/or control the location, orientation, and focal characteristics of the camera. The subject tracking device of the system track the location of the of the subject. In other words, both locations are determined and position of the camera relative to the subject is known and the camera can fallow the subject around (Sanders [0064]-[0065]). The position of the virtual camera can be at the location of the subject and move and be oriented based on the subject (Sanders [0036]). Therefore, based on Sanders alone one can see that applicant’s arguments have no merit and the rejection is based on a combination of references such that the limitation would have still be obvious in considering them. For example. Mallinson teaches determine the location of the display relative to the location of the head mounted display where the head amounted device has a camera which become the virtual position of a person so that the person is viewing the scene (fingers, hands, etc.) from the physical camera view (Mallinson [0220], [0239] and [0320]).

Regarding claim 12:
The same argument presented with regard to claim 1 is also applicable to claim 12. also, since at least Sanders teaches the person can be located using an object on the person’s head such as a tracking helmet (Sanders [0037]). In other words, the location of the first electronic device (the camera) relative to another electronic device (the helmet).
Regarding claim 16:
Claims 16 is argued similarly to claims 1 and 12. Therefore, the same arguments presented with regard to claims 1 and 12 are also applicable to claim 16.
The dependents claims are not argued separately and are also not therefore allowable based on the response given with regard to the independent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17, 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sanders et al. (US 20150348326 A1, hereinafter “Sanders”) and in view of Mallinson et al. (US 20160187974 A1, hereinafter “Mallinson”).
Regarding claims 1:
Sanders teaches a device comprising:
a memory (Sanders [0072]-[0075], where sanders disclose a device comprising at least one random access memory (RAM)); and
at least one processor (Sanders [0072]-[0075], where sanders disclose a device comprising at least one at least one processor) configured to:
determine a first position of a physical camera relative in a physical environment (Sanders [0020]-[0023], where Sanders discloses capturing a subject within a virtual-reality environment using physical camera and the location of the subject can be tracked and the location of the subject is determined in relation of the location of the physical camera and other devices); 
initiate positioning of a virtual camera in a second position within a computer-
generated environment, wherein the second position of the virtual camera relative to a virtual representation corresponding to a person in the computer-generated environment coincides with the first position of the physical camera in the physical environment, the person being associated with the device (Sanders [0020]-[0023], [0035], where Sanders teaches positioning the virtual camera and the virtual environment base on the location or position of a person generated or avatar and in relation to the location of the physical camera);
receive at least one image frame captured by the physical camera of the physical environment and at least one virtual image frame generated by the virtual camera of the computer-generated environment (Sanders [0020]-[0023], [0026], fig. 9, where Sanders teaches obtaining both physical image from the physical camera and receiving virtual frame or scene from the virtual environment); and
generate at least one computer-generated reality image frame that comprises at least a portion of the at least one image frame composited with at least a portion of the at least one virtual image frame (Sanders [0020]-[0023], [0026], [0035], figs. 6-9, where Sanders teaches inserting the actual performance of the subject into the 3-D virtual scene and/or motion capture of the performance of the subject can be used to drive the digital character in the 3-D virtual scene.
Sanders fails to explicitly teach wherein the position or the location of the camera or the subject is relative the device.
	However, Mallinson in the same line of endeavor teaches a virtual reality and/or and augmented reality system wherein a game console is located below a display such as a TV and a head mounted display comprising a camera and other camera that allow location determination of various subject including the user/player. The head mounted display allow the capture of video and/or images that allow location of the console device that is located in the line of sight of the user with the head mounted display when facing forward (Mallinson [0239], [0320], claim 18, figs. 1, 13-14, 16, 20 and 22).
	Therefore, taking the teachings of Sanders and Mallinson as a whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to determine the location of every object in the line of view of the user/player such that proper interaction can be performed and such that boundaries of the 3-D space can be set and the user can also know the distance to the console or the display.
Regarding claim 2:
Sanders in view of Mallinson teaches wherein the virtual representation corresponding to the person comprises an avatar of the person, a field of view of the virtual camera includes the avatar of the person, a field of view of the physical camera includes the device, and the at least one processor is further configured to:
segment an image of the person from the at least one image frame captured by the physical camera(Sanders [0020]-[0023], [0026], [0035], figs. 6-9, where the field of view of the virtual camera include the avatar; Mallinson [0109]) .
Regarding claim 3:
Sanders in view of Mallinson teaches wherein the at least one processor is further configured to:
composite the segmented image of the person with the at least the portion of the at least one virtual image frame to generate the at least one computer-generated reality image frame, the segmented image of the person replacing the avatar of the person in the at least one computer- generated reality image frame Sanders [0020]-[0022], [0049]-[0051], figs 4-8; Mallinson [0265], fig. 17, where the combination of the segmented image of the person according to the person position in combination of the virtual image rendering).
Regarding claim 4:
Sanders in view of Mallinson teaches wherein the at least one processor is further configured to:
segment at least one virtual object from the at least one virtual image frame; and composite the at least one virtual object with the at least the portion of the at least one image frame to generate the at least one computer-generated reality image frame (Sanders [0020]-[0022], [0049]-[0051], figs 4-8; Mallinson [0265],  figs. 17, where more than one object may be composited using  more digital objects and scenery to create the virtual scene).
Regarding claim 5:
Sanders in view of Mallinson teaches wherein the at least one virtual object comprises another avatar of another user in the computer-generated environment (Sanders [0020]-[0022], [0031], [0049]-[0051], figs 4-8, Mallinson [0018], [0103], where more than one avatar or object are used).
Regarding claim 6:
Sanders in view of Mallinson teaches wherein the computer-generated environment comprises a computer-generated reality environment and the at least one virtual object is displayed in the computer-generated reality environment as adjacent to a physical object in the physical environment (Sanders [0020]-[0022], [0031], [0049]-[0051], figs 4-8, and 9; Mallinson [0109], where more than one avatar or object are used).
Regarding claim 7:
Sanders in view of Mallinson teaches wherein the at least one processor is further configured to:
detect a change in the first position of the physical camera; and initiate a change in the second position of the virtual camera to coincide with the changed first position of the physical camera (Sanders [0020]-[0023], [0026], [0035], figs. 6-9; Mallinson [0117], which is the position of the user/player/camera ).
Regarding claim 9:
Sanders in view of Mallinson teaches wherein the at least one processor is further configured to:
utilize computer vision to determine the first position of the physical camera relative to the device in a physical environment (Sanders [0004], [0020]-[0023], [0026], [0035], figs. 6-9; Mallinson [0117], where image/video is used by the computer or processor to determine information about objects such as location of the objects in which is computer vision).
Regarding claim 10:
Sanders in view of Mallinson teaches wherein the physical camera and the device are both associated with an account of the person and the device comprises at least one of the physical cameras or the device (Mallinson [0251]). 
Regarding claim 11:
Sanders in view of Mallinson teaches wherein the at least one processor is further configured to: display the at least one computer-generated reality image frame (Sanders [0020]-[0023], [0026], [0035], figs. 6-9, Mallinson [0273], [0276]).
Regarding claim 11:
Sanders in view of Mallinson teaches wherein the at least one processor is further configured to:
display the at least one computer-generated reality image frame (Sanders [0021]-[0024], fig. 9; Mallinson [0273], [0276]-[0279], figs. 1, 13 and 20).
Regarding claims 12 and 16:
Sanders and Mallinson teaches A method comprising:
determining, by an electronic device, a first position of the electronic device in a physical environment (Sanders [0020]-[0023], where Sanders discloses determining the position of a camera in a physical environment);
transmitting the first position of the electronic device to the other electronic device (Sanders fig. 9, where Sanders teaches transmitting tracking information between device 912 and device 902);
receiving, from the other electronic device, at least a portion of at least one virtual image frame comprising a virtual object of a computer-generated reality environment, the at least the portion of the at least one virtual image frame having been captured by a virtual camera placed at a second position within the computer-generated reality environment (Sanders fig. 9, where Sanders teaches receiving virtual reality information from device 908 and generating 3-D virtual scene in device 902);
receiving, from an image capture device of the electronic device, at least one image frame captured from the physical environment (Sanders fig. 9, where Sanders teaches receiving form camera at least one image captured in a physical environment);
generating a computer-generated reality image frame based at least in part on the virtual object of the at least one virtual image frame and the at least one image frame (Sanders fig. 9 where Sanders teaches generating 3-D virtual scene based on the virtual object in the virtual environment and at least one image from the camera); and
displaying, by the electronic device, the computer-generated reality image frame (Sanders figs. 9 and 10, where Sanders discloses a display device for displaying the computer-generated reality image frame).
Sanders fails to explicitly teach wherein the position or the location of the camera or the subject is relative another device.
	However, Mallinson in the same line of endeavor teaches a virtual reality and/or and augmented reality system wherein a game console is located below a display such as a TV and a head mounted display comprising a camera and other camera that allow location determination of various subject including the user/player. The head mounted display allow the capture of video and/or images that allow location of the console device that is located in the line of sight of the user with the head mounted display when facing forward. Information between the devices, cameras console and display, and head mounted units share information between them by exchanging signals such as images or lights or other signals (Mallinson [0239], [0320], claim 18, figs. 1, 13-14, 16, 20 and 22).
	Therefore, taking the teachings of Sanders and Mallinson as a whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to determine the location of every object in the line of view of the user/player such that proper interaction can be performed and such that boundaries of the 3-D space can be set and the user can also know the distance to the console or the display.
Regarding claim 13:
Sanders in view of Mallinson teaches wherein the second position of the virtual camera relative to a third position associated with the other electronic device in the computer-generated reality environment coincides with the first position of the image capture device relative to the other electronic device in the physical environment (Sanders [0004], [0020]-[0023], [0026], [0035], figs. 6-9; Mallinson [0117], which is the position of the user/player/camera
Regarding claim 14:
Sanders in view of Mallinson teaches wherein the electronic device is associated with a first user account and the other electronic device is associated with a second user account that differs from the first user account (Mallinson [0251]).
Regarding claim 15:
Sanders in view of Mallinson teaches further comprising:
detecting a change in the first position of the electronic device relative to the other electronic device in the physical environment;
transmitting, to the other electronic device, an indication of the change in the first position; and
receiving, from the other electronic device, another at least one virtual image frame comprising the virtual object of the computer-generated reality environment, the another at least one virtual image frame having been captured by the virtual camera after being re-positioned to a third position that reflects the change in the first position of the electronic device (Sanders [0004], [0020]-[0023], [0026], [0035], figs. 6-9; Mallinson [0117]).
Regarding claim 17:
Sanders in view of Mallinson teaches wherein the first electronic device comprises a physical camera (Sanders [0020]-[0023], [0026], [0035], figs. 6-9; Mallinson [0117]).
Regarding claim 18:
Sanders in view of Mallinson teaches wherein the second position of the virtual camera relative to a representation of a person in the computer-generated environment coincides with the first position of the physical camera relative to the second electronic device in the physical environment, the person being associated with the second electronic device (Sanders [0004], [0020]-[0023], [0026], [0035], figs. 6-9; Mallinson [0020], [0116], [0117],  [0251], [0265]).
Regarding claim 19:
Sanders in view of Mallinson teaches wherein a first field of view of the computer-generated environment generated by the second electronic device differs from a second field of view of the virtual camera in the computer-generated environment (Mallinson [0102],  [0296], [0318]where the field of view can be rotated, change with regard to the subject and multiple cameras providing different field of view can be used).
Regarding claim 20:
Sanders in view of Mallinson teaches wherein the code further comprises:
code to detect a change in the first position of the first electronic device; and code to initiate a change in the second position of the virtual camera to coincide with the changed first position of the first electronic device (Sanders [0004], [0020]-[0023], [0026], [0035], figs. 6-9; Mallinson [0117]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sanders et al. (US 20150348326 A1, hereinafter “Sanders”) and in view of Mallinson et al. (US 20160187974 A1, hereinafter “Mallinson”) and in view of Huseth et al. (US 20080112699 A1, hereinafter “Huseth”).
Regarding claim 8:
Sanders in view of Mallinson teaches wherein the at least one processor is further configured to:
exchange one or more signals between the physical camera and the device (Mallinson [0020], [0116], [0265], where signal such as video or image are shared between the head mounted display and the console to allow interaction with environment such as the TV).
Sanders in view of Mallinson fails to explicitly teach wherein determine the first position of the physical camera in the physical environment based at least in part on one or more time of arrivals of the one more exchanged signals.
However, Huseth teaches a method that comprise estimating the relative distances or positions of each camera from each other camera from the received signal strength (RSS), time of arrival (TOA), or time difference of arrival (TDOA) measurements to thereby determine the neighboring relationship among cameras throughout the camera network; and estimating the absolute location of unknown cameras throughout the network by cascading the discover-locate process throughout the camera network (Huseth [0012].
Therefore, taking the teachings of Sanders, Mallinson and Huseth as a whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to used signal time of arrival to determine camera/subject location in order to track the movement of the camera/subject. This technique is well-known in the art to provide very good position measurement when the location of the camera is unknow and/or constantly changing.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEDNEL CADEAU whose telephone number is (571)270-7843. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEDNEL CADEAU/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        October 5, 2022